                                          Case 3:19-cv-07214-WHO Document 15 Filed 09/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     ZACHARY THOMAS LUTZO,                         Case No. 19-cv-07214-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                       ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     ARAMARK, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Mail sent by the Court to plaintiff was returned as undeliverable more than 60 days
                                  14   ago. Accordingly, the action is DISMISSED (without prejudice) because plaintiff failed to
                                  15   keep the Court apprised of his current address pursuant to Civil Local Rule 3-11(b) and
                                  16   because he failed to prosecute this matter, see Fed. R. Civ. P. 41(b). Because this
                                  17   dismissal is without prejudice, plaintiff may move to reopen the action.
                                  18          The Clerk shall terminate all pending motions, enter judgment in favor of
                                  19   defendants, and close the file.
                                  20          The Clerk shall also terminate Carl Arthur Renowitzky as a plaintiff in this action.
                                  21   He was terminated as a party by a prior order. (Order of Dismissal, Dkt. No. 9 at 1.)
                                  22          IT IS SO ORDERED.
                                  23    Dated: September 15, 2020
                                                                                        _________________________
                                  24
                                                                                        WILLIAM H. ORRICK
                                  25                                                    United States District Judge
                                  26
                                  27
                                  28
